Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2020

                                       No. 04-20-00058-CV

IN THE MATTER OF THE ESTATE OF KENNETH CURTIS ANDREWS, DECEASED

                   From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-04-0239-CVW
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER

       After this court granted the court reporter’s first request for an extension of time to file
the reporter’s record, it was due on March 19, 2020. See TEX. R. APP. P. 35.1. After the due
date, court reporter Karen Schoeve filed a second notification of late reporter’s record. She
provided a status report but did not request a specific number of days’ extension.
        The request is GRANTED. The reporter’s record is due on April 20, 2020. See id. R.
35.3(c) (limiting an extension in an ordinary appeal to thirty days).
       If the reporter’s record is not filed with this court by April 20, 2020, any requests for
additional time to file the record must be accompanied by a signed, written status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
         A preferred form for the status report, with an accompanying example, is attached to this
order.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court